Title: To Benjamin Franklin from William Strahan, 4 October 1775
From: Strahan, William
To: Franklin, Benjamin


London October 4. 1775.
Though I have nothing new to communicate yet as this is the last regular Packett that is to sail from hence for some time at least, I do not choose to let it go without dropping you a Line. I see with Concern that you have accepted of the Place of Postmaster from the Congress, a Step of itself which sufficiently indicates your Opinion, that a Separation will take Place; the Consequences of which, sagacious as you are, you yourself cannot foresee in their full Extent. That a Separation has long been meditated and intended by some People on your Side the Water appears now to a Demonstration, from the great Preparations that have been made for it, from the gross Misrepresentations of your Committees of Correspondence of what is done on this Side (particularly a long circular Letter in the Carolina Gazette of the 18. July, which now lies before me) from the violent and arbitrary Measures that are taken to compel People to sign your Associations, and from the unwarrantable Persecution of all those who hesitate or refuse, or who discover the least Symptoms of Attachment to the British Government. It was indeed no difficult Matter for You to prophecy in the year 1769. much of what has since happened, as you had it so much in your own Power to fulfill that Prophecy. But I am greatly afraid you have carried Things too far, and I am persuaded you will find it so ere long. You are now, I am very sorry to see it, in the Evening of Life embark’d in the. most arduous, most dangerous and most uncertain Task that ever Man engaged in, where Difficulties will of course succeed Difficulties; where various Interests will clash against one another, perhaps unseen; where the Humours of a great Body of People are to be attended to, and if possible, reconciled to the great Plan of Operations; and where the Ambition of a single Individual may, at length, in one Moment overturn that System of Liberty you are now contending. All these you may say are the idle Fears of a Man who has not Judgment or Capacity of Mind to judge of so vast an Undertaking. It may be so, and therefore I shall not trouble you farther upon the Subject than just to tell you once more after all that is past, that I am still of Opinion, that the Ministry of this Country was never disposed to fleece or oppress you, that this unnatural Civil War has been chiefly, if not wholly, occasioned by our wicked Factions at Home, whose Struggles for Places and Power have by degrees carried them such daring Lengths, as have induced and encouraged you to encrease your Demands much beyond what you at first dreamt of. I know not whether you now consider the present Temper of this Country, or indeed deem it worth your Consideration. If however it should turn out that they are unanimous in carrying on this unhappy Contest with the utmost Vigour (as I am apt to think they will) your Labour will be greatly encreased; and even if you should finally prevail, that may not happen till your Country has suffered more than half a Century can recover. In short I see no End to the Publick Calamities attending this Quarrel, tho’ your present Unanimity may seem to you to promise a speedy Issue to the Dispute.
I have lately seen many worthy Men who have been forced to abandon their Homes in almost every part of the Continent, to avoid Confinement, Confiscation of Goods, and even Corporal Punishment. These are uniform and consistent in their Accounts of the Tyranny and Oppression of the leading Powers with you, and give a most lively and striking Picture of the Miseries of Anarchy which every where prevails among you, to which any Form of Government (almost) is infinitely preferable. How to quell that domineering Spirit among those who are now invested with the Reins of Government, or to wrest the Sword out of the Hands of the Military when the Business is done, Hic Labor, hoc Opus est, and is in my Mind one of the greatest Difficulties that now lie before you.

I own I never thought of seeing what I now see, or that Things would come to this pass. You have doubtless weighed every possible Event in your Mind, with all the Consequences that can possibly follow, otherwise you had not at this late Hour of the Day, personally embarked in the Cause, instead of passing the Remainder of your Days in the Exercise of those Studies, and in the Company of such Men, as best suit your Philosophical Turn of Mind. I own I wish your great Talents had found other Employment. But Dis aliter visum est, and there is at present no Remedy. When the Parliament meets, I shall probably send you some Account of their Proceedings, if Opportunity offers; but perhaps you are now upon the Brink of disregarding every Thing that passes here, and think no more of being guided by any of their Determinations. However you may depend on hearing from me, as I do on hearing from you, when you have Time to write, and when you think it can eventually answer any good Purpose. I am sorry to differ from you, toto cælo, in this great Political Dispute; but I can nevertheless subscribe myself with great Truth, Dear Sir, Your affectionate humble Servant
Will: Strahan
To Dr. Franklin,Copy.
 
Docketed: London October 4 1775. Copy of a Letter from Will: Strahan Esqr to Dr. Franklin
